                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION – DETROIT

IN RE:

Veronica Wright,                                   Bankruptcy Case No. 18-55867-mlo
                                                   Hon. Maria L. Oxholm
             Debtor.                               Chapter 7
                                  /

             RESPONSE IN OPPOSITION TO TRUSTEE’S OBJECTION
                   TO DEBTOR’S CLAIM OF EXEMPTIONS

      The Debtor, Veronica Wright, by and through her attorneys, Jaafar Law Group,

PLLC, hereby states for her Response in Opposition to Trustee’s Objection to Debtor’s

Claim of Exemptions as follows:

                                      JURISDICTION

      1.     Admitted.

      2.     Admitted.

                                         FACTS

      3.     Admitted.

      4.     Admitted.

      5.     Admitted.

      6.     Admitted.

      7.     Admitted.

                                       ARGUMENT

      8.     Admitted.

      9.     Denied.

      10.    Denied.

                                             1

  18-55867-mlo     Doc 18   Filed 02/14/19       Entered 02/14/19 15:38:12   Page 1 of 6
      11.    Denied.

      WHEREFORE, the Debtor respectfully requests that this Honorable Court overrule

the Trustee’s objection to exemptions, and grant the Debtor such other and further relief

as this Court deems just and proper.

                                                   Respectfully submitted,

                                                   JAAFAR LAW GROUP, PLLC

Date: February 14, 2019                              /s/ Terrance A. Hiller
                                                   Terrance A. Hiller (P55699)
                                                   Attorney for Debtor
                                                   1 Parklane Blvd., Ste 729 E
                                                   Dearborn, MI 48126
                                                   888-324-7629
                                                   thiller@fairmaxlaw.com




                                             2

  18-55867-mlo    Doc 18    Filed 02/14/19       Entered 02/14/19 15:38:12   Page 2 of 6
                                  EXHIBIT 1



                    BRIEF IN SUPPORT OF RESPONSE




18-55867-mlo   Doc 18   Filed 02/14/19   Entered 02/14/19 15:38:12   Page 3 of 6
                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT

IN RE:

Veronica Wright,                                    Bankruptcy Case No. 18-55867-mlo
                                                    Hon. Maria L. Oxholm
              Debtor.                               Chapter 7
                                   /

         BRIEF IN SUPPORT OF RESPONSE IN OPPOSITION TO TRUSTEE’S
                OBJECTION TO DEBTOR’S CLAIM OF EXEMPTIONS

       The Debtor, Veronica Wright, by and through her attorneys, Jaafar Law Group,

PLLC, hereby states for her Brief in Support of Response in Opposition to Trustee’s

Objection to Debtor’s Claim of Exemptions as follows:

                               FACTS AND ARUGMENTS

       The Trustee objected to the Debtor’s claim of exemptions in certain funds

contained in her bank accounts pursuant to MCL § 600.5451(1)(b). This exemption

provision is authorized under Michigan law for “…[p]rovisions and fuel for comfortable

subsistence of each householder and his or her family for 6 months”. Id. In the Trustee’s

objection, he sets forth no legitimate reason why the clause should not extend to the funds

in question. It does seem that the Trustee relies on the plain meaning of “provisions and

fuel” to determine that the funds in question are not within this meaning. So, without some

statutory exception or caselaw pointed to, this seems an issue of statutory interpretation.

In regard to this issue, we look to United States, Petitioner v. Ron Pair Enterprises, Inc.,

489 U.S. 235 (109 S.Ct. 1026, 103 L.Ed.2d 290). The Supreme court was looking at a

trustee’s objection to a debtor’s exemption. In this case, a section of statute was in

question, and the court stated that “The plain meaning of legislation should be conclusive,


                                              1

  18-55867-mlo     Doc 18    Filed 02/14/19       Entered 02/14/19 15:38:12   Page 4 of 6
except in the "rare cases in which the literal application of a statute will produce a result

demonstrably at odds with the intentions of its drafters." Id. The intent of statutes is

generally discernible from the legislative history of the bill.

       The legislative history comes from H.B. 5763, introduced in 2004, however the

history is scant. But, in In Re: Robert D. Sassak, 09-13806, the Sixth Circuit Court read

the legislative history of H.B. 5763 of 2004 to, “to modernize, not limit, the exemptions

available to debtor in bankruptcy”. In the case before this court, the funds in question are

funds held in a bank account. The funds in the account are those the debtor earns from

her job to purchase the necessities of life, since the bank account holds funds that are

necessary for these provisions and fuel, it is a wholly reasonable interpretation that the

account and its funds are “necessary provisions and fuel”. Most people don’t hold months

provisions and fuel on hand, they rely on their funds to purchase these necessities, and

it seems this view is in line with the legislative intent.

       Further, Judge McIvor of this Court has held that MCL § 600.5451(1)(b) does

indeed apply to funds in a bank account. In re Barlow, Case No. 17-48802-mbm (2017,

E.D. Mich, Docket # 17). The monthly amounts listed in Debtor’s schedules for food and

fuel are $350, and $200, respectively, for a total amount of $550.00. The amounts in her

bank accounts at the time of filing are listed as $391, and $100, respectively, for a total

amount of $491.00. Consequently, the funds in the bank accounts at the time of filing are

not even enough to cover Debtor’s monthly expenses of $350 for food, and $200 for fuel.

Therefore, the amounts should be exempt under MCL § 600.5451(1)(b).




                                                2

  18-55867-mlo      Doc 18     Filed 02/14/19       Entered 02/14/19 15:38:12   Page 5 of 6
                                     CONCLUSION

      The Trustee’s objections to Debtor’s claim of exemptions should be denied, since

the Trustee does not specifically state a valid objection of the Debtor’s properly claimed

exemptions in funds in her bank accounts. As stated above, MCL § 600.5451(1)(b) is a

valid claim of exemption for funds in a bank account to purchase “provisions and fuel for

comfortable subsistence of each householder and his or her family for 6 months.” The

amounts in question are well within the limitations of such statute, since the Debtor’s

expenses for food and fuel for one month is $550.00, and there is only $491.00 in her

bank accounts as of the petition date. The Michigan legislature attempted to modernize

and not limit a debtor’s exemptions in bankruptcy, so the interpretation held by Judge

McIvor in the Barlow case, supra, should be followed for consistency within the Court.

                                                   Respectfully submitted,

                                                   JAAFAR LAW GROUP, PLLC

Date: February 14, 2019                              /s/ Terrance A. Hiller
                                                   Terrance A. Hiller (P55699)
                                                   Attorney for Debtor
                                                   1 Parklane Blvd., Ste 729 E
                                                   Dearborn, MI 48126
                                                   888-324-7629
                                                   thiller@fairmaxlaw.com




                                             3

  18-55867-mlo     Doc 18   Filed 02/14/19       Entered 02/14/19 15:38:12   Page 6 of 6
